Citation Nr: 0733582	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 16, 
2005, for a 100 percent rating for service-connected 
bronchiectasis of the left lower lobe with residuals of a 
lobectomy.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1952 to February 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
While on appeal in a rating decision in January 2006, the RO 
increased the rating to 100 percent, effective November 16, 
2005, date of VA examination, including pulmonary function 
testing. 

In October 2007, the matter was advanced on the Board's 
docket.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  


FINDING OF FACT

The claim for increase for the service-connected 
bronchiectasis of left lower lobe with residuals of a 
lobectomy was received on August 23, 2004; there was no 
pending claim for increase prior to that date; it was not 
factually ascertainable that an increase in disability had 
occurred prior the receipt of the claim for increase on 
August 23, 2004; and the date entitlement arose, that is, the 
date that an increase in severity was demonstrated is 
November 16, 2005, the later of the date of receipt of claim 
and the date entitlement arose.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 16, 
2005, for the award of the 100 percent rating for service-
connected bronchiectasis of left lower lobe with residuals of 
a lobectomy are not met.  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002); 38 C.F.R. § 3.400(o) (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2004 and in April 2006.  The VCAA 
notice included the type of evidence needed to substantiate 
the claim for increase, namely, evidence of an increase in 
severity.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the general effective 
date provision for the claim, that is, the date of receipt of 
the claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice as to the degree of 
disability assignable was provided after the initial 
adjudication, as the disability is rated 100 percent no 
higher rating can be assigned as a matter of law, therefore 
there is no possibility of any prejudice to the veteran with 
respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

To the extent that the VCAA notice as to the effective date 
was provided after the initial adjudication, at this stage of 
the appeal, when the veteran already has notice of the 
effective-date provision, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim, and any deficiency as to VCAA 
compliance regarding the effect date has not prejudiced the 
veteran's appeal.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claims).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The veteran was afforded the opportunity to 
testify at a personal hearing but he declined that 
opportunity.  The RO has obtained VA records and the veteran 
has submitted private medical records.  He has not identified 
any additionally available evidence for consideration in his 
appeal.  VA conducted the necessary medical inquiry in an 
effort to substantiate the claim for increase by scheduling 
VA rating examinations in October 2004 and again on November 
16, 2005 (the effective date assigned for the 100 percent 
rating).  

In the Informal Hearing Presentation, dated in August 2007, 
the veteran's service representative requested that the case 
be remanded for appropriate development and adjudication, as 
the case has been fully developed the Board finds no reason 
for further procedural or evidentiary development.  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Background

In the notice of disagreement, dated in March 2006, the 
veteran asserted that he is entitled to an effective date of 
100 percent back to the date of his "appeal."  The Board 
construes this to mean that he desires an effective date as 
of the August 13, 2004, the date of receipt of his current 
claim for increase. 

In a rating decision in July 2003, the RO denied the 
veteran's claim for increase for his service-connected lung 
disability.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the rating decision of July 2003 and by 
operation of law the rating decision became final.  
38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.104.  A final and 
binding rating decision by the RO will be accepted as correct 
in the absence of clear and unmistakable error under 38 
C.F.R. § 3.105(a). 

Law and Regulations

The effective date of a rating increase is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
The exception to the rule allows for the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  

Analysis

The evidence shows that between the final rating decision in 
July 2003 by RO, denying the claim for increase for the 
service-connected lung disability, and the claim for 
increase, received at the RO on August 23, 2004, there was no 
correspondence in writing from the veteran to establish 
either a formal or informal claim for an increase prior to 
August 23, 2004, the date of receipt of the current claim.  
For this reason, there was no pending claim, that is, a claim 
that had not been finally adjudicated in the interim between 
the rating decision of July 2003 and the date of receipt of 
the current claim, August 23, 2004.  38 C.F.R. §§ 3.155, 
3.160(c).

Therefore under 38 C.F.R. § 3.400(o)(1), the critical dates 
in assigning the effective date for the 100 percent rating is 
either the date of receipt of the current claim, that is, 
August 23, 2004, or the date entitlement arose, whichever is 
later. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6601, the criteria 
for a 100 percent rating for bronchiectasis are Forced 
Expiratory Volume in one second (FEV-1) less than 40 percent 
of predicted value, or the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) less than 
40 percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
echocardiogram or cardiac catheterization), or episodes of 
acute respiratory failure, or the need for outpatient oxygen 
therapy.  

On VA examination in October 2004, neither the pulmonary 
function at that time or the values reported from pulmonary 
function testing in April 2003 met the criteria for a 100 
percent rating as the pulmonary function testing revealed 
Forced Expiratory Volume in one second (FEV-1) greater than 
40 percent of predicted value and the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) was also greater than 40 percent. The examination 
did not reveal evidence of cor pulmonale, episodes of acute 
respiratory failure or of the requirement for outpatient 
oxygen therapy.  X-rays in August 2004, when compared to X-
rays in June 2003, revealed no active lung disease but that 
the cardiac silhouette was slightly enlarged with 
arteriosclerotic, but right ventricular hypertrophy was not 
reported.  

On VA examination on November 16, 2005, the veteran stated 
that over the last six months his pulmonary condition had 
gradually worsened.  Pulmonary function testing revealed 
Forced Expiratory Volume in one second (FEV-1) less than 40 
percent of predicted value and the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) was 
also less than 40 percent. 

The remaining issue is whether under 38 C.F.R. § 3.400(o)(2) 
it was factually ascertainable that an increase in disability 
had occurred within 1 year prior to the August 23, 2004, date 
of receipt of the latest claim for increase.  The term 
"increase" as used in 38 C.F.R. § 3.400 means an increase to 
the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 
519 (1997).  Stated differently, whether the veteran met the 
criteria for a 100 percent rating, considering all the 
evidence of record, including that for the period between 
August 23, 2003, and August 23, 2004.  

A review of the clinical evidence reveals no evidence that 
the veteran met any of the alternative criteria for a 100 
percent schedular rating prior to receipt of the August 23, 
2004, claim for increase.  In April 2003, X-rays revealed 
slight cardiac enlargement, although not enlargement of the 
right ventricle. 

As it is not factually ascertainable that the veteran met the 
criteria for a 100 percent rating for bronchiectasis of left 
lower lobe with residuals of a lobectomy prior to the date of 
receipt of the current claim on August 23, 2004, there is no 
basis for an effective date prior to November 16, 2005, the 
date that entitlement arose, which is later than the date of 
receipt of the claim on August 23, 2004. 

As the preponderance of the evidence is against the claim for 
an earlier effective date, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).   


ORDER

An effective date earlier than November 16, 2005, for a 100 
percent rating for service-connected bronchiectasis of left 
lower lobe with residuals of a lobectomy is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


